a

Case 4:13-cr-20476-MAG-MJH ECF No. 43, PagelD.263 Filed 06/26/20 Page 1 of 4

ae

ej
Pct

  

From: AI"LASSITER, *!JOHN DEMPSEY" <48432039@inmatemessage.com>
To:

Date: 6/10/2020 5:19 PM

Subject: ***Request to Staff*** LASSITER, JOHN, Reg# 48432039, ELK-F-A

To: Mrs. Dysert ( Trust Fund )
Inmate Work Assignment: Unit Oderly

***ATTENTION™*

Please cut and paste the message indicator below into the subject line; only this indicator can be in the
subject line.

fd58d233-cfc1-4c71-958b-97ed9fcecc2c

Your response must come from the departmental mail box. Responses from personal mailboxes WILL
NOT be delivered to the inmate.

***Inmate Message Below***

| would Like a copy of the following Message marked for print .
Motion to Authorize Payment

dated 6-10-20

Thank You

Pad

2

re

£4
tt
oh 5

i
Tb
~

Case 4:13-cr-20476-MAG-MJH ECF No. 43, PagelD.264 Filed 06/26/20 Page 2 of 4

TRULINCS 48432039 - LASSITER, JOHN DEMPSEY - Unit: ELK-F-A

FROM: 48432039 LASSITER, JOHN DEMPSEY
TO:

SUBJECT: MOTION TO AUTHORIZE PAYMENT :
DATE: 06/10/2020 05:14 PM

UNITED STATES DISTRICT COURT , FOR THE EASTERN DISTRICT OF MICHIGAN , SOUTHERN DIVISION

UNITED STATES OF AMERICA
( Plaintiff ) Case No :13-20476
VS. Hon. Mark A. Goldsmith
JOHN D. LASSITER
( Defendant )

MOTION TO AUTHORIZE PAYMENT FROM
INMATE TRUST ACCOUNT

 

On June 3, 2020 , the Government filed a motion to seek payment from Defendants trust fund account in satisfaction
of restitution owed .
The Defendant disagree's with taking his whole account and is willing to authorize payment of $1,000 dollars leaving Him with
what's left to live off of . Yes the Defendant did get a lump sum payment but as You can see Defendant only kept a small
portion for Himself to ease the Financial burden on His Family .
The majority was relinquished to help support his 2 children . The Defendant only makes $35.00 a month from His Prison job
and with that He must manage Phone Calis , E-mails, and Personal Hygiene Items .
The Defendant is already in contract with the B.O.P. to pay restitution every 3 months which He's had no problems with .
The Defendant is willing to pay more a month if need be , but does not want to relinquish over all his monies , because he still
has 5 more years to do .
If the Government comes up with a fair financial contract the Defendant is more than willing to sign it .
Until then The Defendant contest to the removal of any funds from his B.O.P. trust fund account except what He is already in
contract with the B.O.P. For.

Respectfully ,

ge D. sot

Date: G - AA 2020

CERTIFICATE OF SERVICE

 

The Following certifies that the foregoing document was placed in the Legal Mail at F.C.! Elkton ,and mailed fist class
to the address below :
Clerk of Courts Office , 231 W. Lafayette Blvd
Detroit , Ml 48226

John D. Lassiter
( Defendant )
Case 4:13-cr-20476-MAG-MJH ECF No. 43, PagelD.265 Filed 06/26/20 Page 3 of 4

ELKCO * INMATE FINANCIAL RESPONSIBILITY * 06-22-2020
PAGE 002 OF 0U2 * ' DISPLAY INMATE FINANCIAL DATA * 14:36:02
REGNO: 48432-03939 NAME: LASSITER, JOHN DEMPSEY
FRP ASGN: PART DATE OF MOST RECENT PAYMENT: 06-12-2020

NUMBER: 5 DATE ADDED: 02-18-2020 BY: ELK
STATUS: ACTIVE

INMATE DECISION: AGREED 25.00 QUARTERLY TRUST FUND
ANTICIPATED START: 03-2020 ACTUAL START: 03-2020
FOR THE FOLLOWING OBLIGATIONS:
2
Fo nn nnn ALL FINANCIAL OBLIGATIONS~-~---------------3-3--------
OBLIGATION AMOUNT IMPOSED BALANCE PAYABLE STATUS
NBR TYPE
1 ASSMT 200.00 0.00 IMMEDIATE COMPLETEDZ
2 REST FV 398200.00 397884.82 IMMEDTATE AGREED

GOO000 TRANSACTION SUCCESSFULLY COMPLETED
Case 4:13-cr-20476-MAG-MJH ECF No. 43, PagelD.266 Filed 06/26/20 Page 4 of 4

ELKCO * INMATE FINANCIAL RESPONSIBILITY * 06-22-2020
PAGE O01 ' x! DISPLAY INMATE FINANCIAL DATA * 14:36:02
REGNO: 48432-039 FUNC: PRT

NAME.: LASSITER, JOHN DEMPSEY

GO002 MORE PAGES TO FOLLOW
